t c summary opinion united_states tax_court john e buras petitioner v commissioner of internal revenue respondent docket no 13004-03s filed date john e buras pro_se wendy s harris for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect for the time when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue pursuant to the stipulation of the parties petitioner has deficiencies of dollar_figure dollar_figure and dollar_figure in federal income taxes for and sec_6651 additions to tax of dollar_figure dollar_figure and dollar_figure respectively for those years and a sec_6654 addition_to_tax of dollar_figure for at trial respondent orally moved to impose the sec_6673 addition_to_tax the issues for decision are whether petitioner was required to file federal_income_tax returns for the years at issue and whether petitioner’s pension and social_security income is exempt from federal income taxes some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was springfield oregon petitioner worked as a truck driver for the motion picture industry in studio city california for years during his employment petitioner traveled throughout the united_states hauling any equipment necessary for the motion picture industry in the notice_of_deficiency issued to petitioner respondent had determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes and added sec_6651 additions of dollar_figure dollar_figure and dollar_figure and sec_6654 additions of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the stipulation of facts agreed to and submitted by both parties to the court listed without explanation the new adjusted amounts when he retired in petitioner qualified for a pension from the motion picture industry petitioner received benefits from his retirement account with the motion picture industry pension_plan of studio city california pension_plan of dollar_figure during taxable_year during the same year petitioner also received social_security_benefits of dollar_figure petitioner did not file a federal_income_tax return for taxable_year during taxable_year petitioner received pension_plan retirement proceeds of dollar_figure and social_security_benefits of dollar_figure petitioner also did not file a federal_income_tax return for finally for taxable_year petitioner did not file a federal_income_tax return even though he had received pension_plan retirement proceeds of dollar_figure and social_security_benefits of dollar_figure petitioner contends he had no obligation to file income_tax returns for the taxable years and sometime after his retirement from the motion picture industry petitioner became an evangelist and associate pastor in world’s prayers answered church of god petitioner grew up in the church his mother was a minister and ordained pastor in the church although petitioner was not an ordained minister he had assisted his mother in her capacity for or years petitioner’s specific church duties were unclear although he testified that he gave much of his income to the poor for god’s work petitioner presented two arguments as to why he should not be required to pay federal_income_tax on his pension_plan payments and social_security_benefits he first argued that his pension_plan payments and social_security_benefits qualified as exempt_income because he serves as an evangelist and associate pastor in the world’s prayers answered church of god in the alternative petitioner considered himself an agent of his religious_order the church and viewed his income as remuneration directly to the principal the church to be used for its charitable purposes to support his assertion that his pension_plan payments and social_security_benefits were exempt from federal_income_tax petitioner cited sec_31_3401_a_9_-1 employment_tax regs he interpreted this section to mean that any wages regardless of source that a minister earns while serving in a church are exempt from federal_income_tax the court rejects that argument sec_31_3401_a_9_-1 employment_tax regs expressly states that the definition of wages does not include moneys paid for services performed by a member of a religious_order that are required by that order petitioner was not paid any salary wages or other compensation by the church for his services to the church his sole income was his pension_plan payments and social_security_benefits he did not receive this income as a minister but as a direct result of hi sec_30 years of employment with the motion picture industry petitioner’s pension_plan payments and social_security_benefits were based on past services and are expressly includable in gross_income see sec_61 sec_1_61-11 income_tax regs the income he received is not exempt from tax and petitioner is required to pay federal income taxes on it petitioner’s second argument appears to be that he was an agent of his religious_order and his pension_plan payments and social_security_benefits were remuneration directly to the principal the order and that since charitable organizations are not taxed his retirement income is not taxable his testimony basically concluded that because the church was not taxed and he was acting on behalf of the church by giving his money to do the work of the lord then he likewise should not be taxed the court rejects that argument which has no more merit than petitioner’s first argument respondent cited 780_f2d_1005 fed cir in fogarty a catholic priest contracted to teach religion classes at a public university he taught for years and during his tenure the university deposited checks in a checking account in the name of the church an account on which the priest was an authorized signatory id pincite under the canon law of the church the priest had no right to receive direct the use of or dispose_of the salary for his own benefit his salary went directly to the church and the church provided him with a place to live and minimal living_expenses the court held that the priest was not exempt from filing a federal_income_tax return and paying taxes on the income even though he taught at the express direction of the church and his earnings were paid directly to the church unlike the taxpayer's income in fogarty petitioner’s income was wholly unconnected with his work for the church additionally petitioner first paid his rent and living_expenses before dispersing the remainder as he saw fit unlike the taxpayer in fogarty petitioner did not transfer his entire paycheck to his church but merely dispersed funds to various people and causes although petitioner contends he gave much of his pension_plan payments and social_security_benefits to do the work of the lord on behalf of the church this does not relieve him from the obligation of paying federal income taxes on his income these actions do not bestow a tax-exempt status on him respondent therefore is sustained as a result petitioner is also liable for the sec_6651 and sec_6654 additions to tax at trial respondent orally moved for the imposition of the sec_6673 penalty sec_6673 allows the court to impose a penalty in an amount up to dollar_figure on a taxpayer if the position or positions asserted in the case are frivolous or groundless sec_6673 petitioner’s arguments were those of a classic tax_protester petitioner stated at trial that he was taught that taxes were a slavery upon the people while petitioner professed that he was not opposed to taxes he was of the view that he should pay only a legal lawful constitutional tax petitioner did not define what he considered to be a legal tax asserting simply he did not believe he should be required to pay taxes even though he admitted his income did not come from the church finally petitioner acknowledged that he had appeared before this court at least once before and argued the same issue the court also notes that in 633_f2d_1356 9th cir petitioner was convicted of willful failure_to_file federal_income_tax returns on this record the court will grant respondent’s oral motion and impose a penalty of dollar_figure on petitioner for instituting a frivolous and groundless petition reviewed and adopted as the report of the small_tax_case division for respondent will be entered an appropriate order and decision
